Citation Nr: 1624949	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied reopening the claim for service connection for a lung condition.

The Veteran testified at a May 2015 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In June 2015, the Board reopened the claim for service connection for a lung disability, and remanded the claim for additional development, including a VA examination.  Unfortunately, another remand is needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his lung disability. The Board specifically stated that consideration should be given to the Veteran's alternative theory of exposure to fumes from burning human waste while on active duty causing his lung condition(s).  The Board reminded the VA examiner that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.  The VA examiner opined that the Veteran's lung disability is less likely than not incurred in or caused by service.  He explained this opinion by stating that there is no objective evidence of any environmental exposure such as fumes from burning waste in the evidence of record and the Veteran had a normal lung examination with no diagnosis of any respiratory condition on separation examination.  This rationale discounts the Veteran's statements about exposure to fumes from burning human waste, and relies solely on the absence of documented disease or treatment in service.  Therefore, the Board finds that a remand is necessary to obtain an adequate VA examination that complies with the Board's June 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who conducted the May 2013 VA examination (or suitable substitute) for an addendum medical opinion.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.

For each chronic lung condition diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred in, or otherwise related to, the Veteran's service.  The examiner should assume as true the Veteran's claims of exposure to fumes from burning waste during service.

The examiner must provide a detailed rationale for all opinions rendered. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available

2. Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient. Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete. If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




